 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           EASTERN DISTRICT OF CALIFORNIA
10
11   GREG EUGENE POOLE,                        No. 2:18-cv-02152-MCE-AC
12                   Plaintiff,
13         v.                                  ORDER
14   JULIE ELIZABETH DEMBEK,
15                   Defendant.
16

17        Plaintiff’s Motion for Relief from Judgment (ECF No. 21) is DENIED.

18        IT IS SO ORDERED.

19   Dated: May 21, 2019

20
21
22
23
24
25
26
27
28
                                               1
